It is with regret that I dissent from the majority opinion in so far as that opinion undertakes to extend the operation of the "Financial Responsibility Law," contained in Chapter 61 of the Acts of the West Virginia Legislature of 1935, to a judgment rendered by a court outside the territorial limits of the State of West Virginia. This act provides that upon the rendition of a judgment against an automobile operator, a resident of the State of West Virginia, by a court in West Virginia or any of her sister states or the Dominion of Canada, which judgment is not satisfied, and a certified copy thereof having been filed with the State Road Commissioner of the State of West Virginia, his operator's license shall be withdrawn. The statute contains no provision for notice or hearing.
I am fully aware of the necessity of having competent automobile drivers on the roads of West Virginia, and the other states of the country. I am equally alert to the fact that legislation such as this, no matter from what source it came, no matter what motive prompted it into existence, is dangerous in its character and is contrary to the fundamental political philosophy of the United States, *Page 322 
as I view that philosophy. The majority opinion has cited no case in which the operation of a financial responsibility act, enacted by any state, has been made to extend beyond the territorial limits of the state in which the judgment is rendered. And I note also that the Attorney General, both in oral argument as well as in the written brief, has stated no case in which such an act has been construed by any court in the United States to that extent. May not the reason lay in the fact there is no authority in the United States which has gone so far as the majority opinion of this Court is undertaking to go? At least, I have found no decision of a court of last resort.
This financial responsibility act, includes not only the states belonging to the American Union, but it extends to the Dominion of Canada. In discussing this act, we must look beyond the viewpoint of the instant case. If such an act applies to a judgment of the Dominion of Canada, why cannot it be enlarged to extend to a judgment of a South American Republic? Why not to a judgment of the Republic of France, or Great Britain? The consideration of this question involves no middle ground, the logic is right there; we are dealing with the simple question as to whether or not a resident of West Virginia, without notice or hearing, is subjected to having his operator's license taken away because of an unsatisfied judgment rendered by a sister state or the Dominion of Canada. If the power resides in the Legislature of this State to give such drastic recognition and effect to a judgment of a sister state or the Dominion of Canada, then the power can be extended to every country in the world without regard to the fact that some countries do not have the constitutional inhibitions, guarantees and rights which have been the heritage of the people of this country. I think that the able and well written majority opinion, in so far as it recognizes the effect of the New York judgment on a West Virginia resident, results, if not in technical theory, certainly in actual practice, in the extension of the police power of a state beyond its territorial limits. *Page 323 
The majority opinion suggests that one state may profit from the actions of a citizen in another state. This, so I suggest with deference, is misinterpretation of the underlying philosophy of American Constitutional Government. Under our system of government, with the Federal Government on one side and the forty-eight states on the other, the whole plan was designed, and factually it does, constitute a plan whereby one state may profit from the experience of other states. That is to say, a state may enact a law and forty-seven other states may stand by and see the effect of its enactment. Thus, a state may become an experimental station which will result in great good from a governmental view to the other states of the Union. But to extend this effort of experimentation so that a resident of a state may lose an important privilege, by the enactment and enforcement of a law, without an opportunity to be heard in his own state, goes far afield from what was contemplated by the framers of the Constitution. I hesitate to join hands with my distinguished brethren to let West Virginia go in the vanguard to establish a rule of law which is dangerously apt to break down the territorial governmental limits of the various states of the Union and which will give rise to a situation whereby American citizens traveling from one state to the other will not feel safe because they will not, in other states, have the opportunity in case of a road disaster to be heard before a court and jury, or an administrative tribunal of their own state before they lose a valuable privilege. The danger of the enforcement of this act is that it may give rise to those speed traps which, in the early days of the automobile, rendered most difficult for people to travel much beyond the confines of their own city.
While we assume, and rightly so, that all public officials will perform their full duty with kindness, courtesy and integrity, and with a full concern for the rights of all people of the United States, without regard to their residence, we must remember that the human element enters into government as well as business. The extension of a law like this beyond the territorial limits of the state into other states, beyond the territorial limits of the *Page 324 
United States into the Dominion of Canada, and possibly by future legislation, beyond the United States into still other countries, may result in a system of legalized blackmail perhaps not fully contemplated by those responsible for the enactment of the statute.
For these reasons, I favor granting the writ.